Citation Nr: 1000304	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction (MI)/heart artery spasms.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for recurrent yeast 
infections.

4.  Entitlement to an initial compensable evaluation for 
bladder infection with blood in the urine and urinary 
incontinence prior to March 4, 2009.

5.  Entitlement to an evaluation in excess of 40 percent 
disabling for bladder infection with blood in the urine and 
urinary incontinence as of March 4, 2009.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to 
February 1999, February 1999 to July 1999, and October 2000 
to June 2001.  The Veteran has had numerous periods of active 
duty for training and extended active duty during her service 
as a reservist beginning in October 1980 and continuing 
through June 2001, the dates have been confirmed and are 
associated with the claims folder.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2006 the Board granted service connection for 
allergies/sinusitis, thereby removing this issue from 
appellate status and remanded the remaining issues of service 
connection for MI/heart artery spasms, migraine headaches, 
recurrent yeast infections, and hearing loss; and of an 
initial compensable evaluation for bladder infection with 
blood in the urine and urinary incontinence for further 
development.  While the matter was on remand status, the RO 
granted service connection for hearing loss in a September 
2009 rating decision, thereby removing this issue from 
appellate status.  The remaining issues have been returned to 
the Board for further consideration.

During the pendency of this appeal, the RO in a September 
2009 rating granted a staged 40 percent rating for the 
bladder infection disorder, effective March 4, 2009, and 
continued a noncompensable rating prior to that date.  A 
Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased rating for the bladder disorder 
remains before the Board.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the Veteran 
does not have a current heart disability.

2.  The evidence reflects that the Veteran has migraines 
which at least as likely as not began in service.  

3.  The evidence reflects that the Veteran has recurrent 
yeast infections which at least as likely as not began in 
service.  

4.  Prior to April 28, 2004 the Veteran's bladder infection 
with blood in the urine and urinary incontinence was 
manifested by considerable leakage of urine, particularly 
with walking, running, and coughing, which more closely 
resembles the criteria for incontinence requiring the wearing 
of absorbent materials which must be changed less than two 
times per day.

5.  As of April 28, 2004 the Veteran's bladder infection with 
blood in the urine and urinary incontinence was manifested by 
incontinence requiring the changing of absorbent materials 
more than 4 times a day.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for migraines.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159. 3.303 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for recurrent yeast 
infections.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159. 3.303 (2009).

4.  The criteria for a disability rating of 20 percent, but 
no higher, for bladder infection with blood in the urine and 
urinary incontinence have been met from initial entitlement 
up to April 28, 2004. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.115b, Diagnostic Code 7512 (2009).

5.  As of April 28, 2004 the criteria for a disability rating 
of 60 percent, but no higher, for bladder infection with 
blood in the urine and urinary incontinence have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.115b, Diagnostic Code 7512 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for all enumerated 
issues was received in July 2001.  Prior to granting service-
connection for the bladder disorders and denying the 
remaining issues in March 2002, a duty to assist letter 
addressing the claims for service connection was sent in July 
2001.  Additional notice was also sent in October 2001 and 
December 2006.

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims and of her and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant so that VA could help by 
getting that evidence.  

In regards to the bladder disorder claim the Veteran is 
challenging the evaluation assigned following the initial 
grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because this issue stems from an original service-connection 
grant, the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007). (Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.)  Therefore, no 
further notice is needed; however she did receive such notice 
as noted above.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  She received such notice in 
the December 2006 letter.  Thereafter the RO readjudicated 
this matter in a September 2009 supplemental statement of the 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in April 2007 and March 2009, provided current 
assessments of the Veteran's condition based not only on 
examination of the Veteran, but also on review of the 
records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate her claim for higher 
disability rating, the avenues through which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
cardiovascular, when such diseases are manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation. 38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran claims entitlement to service connection for 
myocardial infarction/heart artery spasms, migraine headaches 
and recurrent yeast infections.  The Board will address these 
as follows.

A.  Heart

Service treatment records include a January 1980 entrance 
examination which was completely normal for cardiovascular 
examination, with the accompanying report of medical history 
revealing the Veteran answered "no" to questions of whether 
she had heart trouble, palpitations, chest pain or pressure.  
Subsequent examinations and reports of medical history were 
likewise completely normal throughout the rest of the 1980's 
and 1990's, up through May 1997.  

Service treatment records from the Veteran's periods of 
active duty include records from December 2000 documenting 
that she was hospitalized at this time for complaints of 
chest pain and underwent extensive workup by cardiology.  
Initial considerations included acute myocardial ischemia.  
However cardiac workup revealed no evidence of significant 
cardiovascular pathology, other than positive isoenzymes and 
elevated troponin levels and echocardiogram showed mild 
tricuspid regurgitation, otherwise normal.  The impression 
was costochondritis rule out myocardial infarction (MI).  
Further cardiovascular workup was conducted at the end of 
January 2001 to February 2001 after the Veteran was seen 
again for complaints of chest pain (left scapular sharp pain, 
with shortness of breath and diaphoroesis.)  

Further testing, including coronary catheterization and 
echocardiogram, revealed probable vasoplastic angina.   
However she had a normal ejection fraction and had CT 
reconstruction to evaluate the coursing of coronary arteries 
which found no obstruction between the pulmonary artery and 
aorta.  The February 2001 heart catheterization report was 
noted to diagnose mild catheter induced spasm of the left 
main and right coronary arteries, anomalous posterior takeoff 
of left circumflex coronary artery of left aortic nerve root 
and normal aortic root with no evidence of valvular 
incompetence.  The treatment course for the chest pain 
included treatment with nitroglycerin, which the chest pain 
responded to.  Chest X-ray, electrocardiogram (EKG) and X-ray 
were noted to show no significant findings, but laboratory 
results showed that cardiac isoenzymes and tropinin levels 
were elevated.  The diagnoses on discharge in February 2001 
was non Q-wave MI.  

A March 2001 separation examination noted abnormal cardiac 
findings with questionable diastolic rumble.  It was noted 
that cardiology workup was still under way and was 
recommended that separation be deferred  pending further 
workup with a cardiologist.  

Further comprehensive evaluation was done by cardiology in 
June 2001.  This included testing including a June 2001 
stress echocardiogram with no evidence of ischemia and normal 
stress echocardiogram.  The report from the cardiology clinic 
from June 2001 did an overview of the history of chest pain 
since December 2000 when she was hospitalized and told she 
might have had a myocardial infarction.  Subsequent treatment 
for recurrent chest pain was noted to have included heart 
catheterization in February 2001 showing normal coronary 
arteries with normal ejection fraction, but with mild ostial 
spasms due to the catheterization.  Since then multiple 
documents in the chart showed possible vasoplastic angina.  
She was now following up further for chest pain.  She had 
chest discomfort not relieved by nitroglycerin but Xanax did 
relax her and caused the chest discomfort to cease.  The 
chest pain was not related to stress or exercise.  
Gastroenterology and endoscopy also revealed no significant 
findings as to the cause of her chest discomfort.  Physical 
examination revealed regular rate and rhythm of the hear with 
no murmurs, gallops or rubs.  The chest was nontender to 
palpation or percussion.  Her lungs were clear to 
auscultation and extremities had no pitting edema, with 
distal pulses 2+.  EKG was normal sinus rhythm with 
ventricular rate of 89 beats per minute without evidence of 
old MI.  Exercise stress test showed no evidence of ischemia 
and was otherwise normal. Chest X-ray showed no 
cardiopulmonary process present, and no mediastinal 
enlargement.  

The impression in the June 2001 cardiology report was this 
was a 56 year old female with apparently diagnosed MI based 
on indeterminate range of troponin levels of 0.1.  However 
the cardiologist here noted that based on review of all the 
tests (including catheter induced vasospasm which was 
normal), the cardiology clinic did not suspect that the 
Veteran suffered an MI.  Her symptoms of chest pain were 
atypical in that they last for seconds and dissipate on their 
own with no relief with nitroglycerin or other medication.  
All the normal findings were most consistent with atypical 
chest pain and may be due to musculoskeletal origin.  

A December 2001 VA examination noted a "rather complicated 
history" for cardiovascular problems and recited the history 
of the onset of chest pains in December 2000, with 
recurrences of the chest pain, and elevated tropinin enzymes, 
and with blood studies indicating a possible non ST elevation 
myocardial infarction but with normal findings on treadmill 
stress test.  Results from extensive cardiological evaluation 
done the following month were noted to show heart 
catheterization findings with mild catheter induced spasm 
involving the left main and right coronary artery, anomalous 
takeoff of the left circumflex artery from the right coronary 
sinus and normal aortic root, with diagnosis of angina due to 
coronary vascular spasm.  He was noted to again be diagnosed 
with vasospastic angina following examination by an Air Force 
cardiologist.  Further workup at the Naval Medical Center in 
San Diego was noted to have found that her chest pain was 
neither relieved by nitroglycerin or related to exercise or 
deep breathing, and that gastrointestinal examination also 
gave no explanation for the chest pain.  Further studies were 
noted to include an EKG showing normal sinus rhythm and no 
evidence of old MI or other significant findings of heart 
disease.  The impressions from the workup in the Naval 
Medical Center were of atypical chest pain, perhaps of 
musculoskeletal origin.  

Her current complaints in the December 2001 VA examination 
were of anterior chest pains with irregular frequency in the 
upper retrosternal and left anterior chest regions.  
Nitroglycerin took 15 minutes to relieve the pain and the 
pain occurred both at rest and after exercise.  She was note 
to have 2 episodes of severe chest pain since separation from 
service.  Examination revealed no significant cardiovascular 
findings with the heart tones regular with rate of 75 beats 
per minute.  S1, S2 were normal and no murmurs or other 
arrhythmias noted.  No other significant abnormalities of a 
cardiac nature were reported.  The assessment was recurrent 
episodes of anterior chest pain with exercise stress test and 
echocardiogram having revealed normal findings and no 
evidence of ischemia.  Selective coronary angiograms did 
reveal some catheter induced spasm but no evidence of 
ischemic coronary artery disease.  Normal left ventricular 
function was noted.  The examiner noted that a variant 
coronary artery spasm angina remained a remote possible 
explanation for the chest pains but a provocative ergonovine 
test would be necessary with repeat selective coronary 
angiograms.

Post service records are noted to address other medical 
problems with no mention of any significant cardiology 
findings, although a history of angina relieved by Nitro is 
noted in a December 2002 private medical record addressing a 
urinary infection.  

The report of an April 2007 VA examination included 
evaluation of the Veteran's claimed heart disorder among 
other problems.  The examiner was to evaluate for the claimed 
MI/heart artery spasms.  The history was chest pain which was 
noted to be very difficult to follow as she had initially 
been hospitalized in December 2000 with echocardiogram 
showing normal EKG and normal echocardiogram with EF of 72 
percent.  Other findings from studies and laboratory results 
were also normal, including troponin.  She was then noted to 
have been hospitalized again in January 2001, again with EKG 
scores normal, but was felt to have a non-Q wave MI and 
troponin levels were described by the Veteran to be elevated 
to 2.9 and around 4, although the examiner could find no 
evidence of these findings in the claims file or other 
medical records.  She was noted to have essentially normal 
coronary arteries on angiogram in February 2001, although the 
left main and right coronary arteries had some mild catheter 
induced spasm.  It was not known if the doctor at the time of 
this procedure used any medications to induce spasms, as 
catheter induced spasms are a variant of normal.  It was 
noted that follow-up emergency room visits and clinic visits 
discussed this issue and it was not known whether she 
actually had coronary angiospasms.  She was noted to have not 
responded to treatments with diliazem and Verapamil, but did 
respond to Xanax.  It was also stated that the Veteran did 
not respond to Nitroglycerin patches although she herself did 
report that they did relieve pains.  She reported that CT 
reconstruction of the heart done 2 or 3 weeks after the 
angiogram was normal.  A stress echocardiogram was noted to 
have been done in June 2001 and she reached stage 3 with EF 
of 65 percent with no ischemia.  She reported having chest 
pain at that point.  

She presently reported having minor chest pain in her left 
chest, aggravated by stress and fatigue and relieved by lying 
down or resting.  She reported that the pain lasts around an 
hour and a half.  She reported about every week she has pain 
severe enough to use her nitroglycerin patch.  Examination 
showed serial blood pressure readings of 130/77, 127/75 and 
119/68.  Cardiovascular examination revealed regular rate and 
rhythm, no murmurs, rubs or gallops noted.  Her neck showed 
no jugular venous distention, or carotid bruits.  Upstroke 
was normal.  Chest was clear.  A nuclear stress test was 
ordered to assess for a possible underlying arterial 
sclerosis.  

The diagnosis was that for the question of coronary spasm 
this was indeed difficult to assess as catheter induced 
spasms are a variant of normal and there were no other signs 
that she was undergoing vasospasm.  This included the non 
statement of the cardiologist of any ST elevation during the 
time of spasm, although the Veteran reported that was her 
symptoms and her pain she experienced when the spasms 
occurred.  The examiner noted that there was no evidence 
showing that an agonist typically used to induce spasms was 
actually used and that there was not enough clinical evidence 
to suggest that this is a Prinzmetal angina or coronary 
vasospasm.  As for non Q-wave MI, it was generally realized 
that an acute MI was 3 times the upper limit of normal for 
CK-MB which was never found.  It raised at most to 4.9 prior 
to receding back to baseline.  Troponin is still 
indeterminate range and therefore not necessarily diagnostic.  
Nevertheless follow-up angiograms did not show any evidence 
of ischemic obstruction nor any infarction, nor did follow-up 
echocardiograms or stress echocardiograms for any 
cardiovascular damage.  Therefore at this time, given the 
very soft laboratory and imaging studies to date with the 
normal clinical examination, there was insufficient clinical 
evidence at present to warrant a diagnosis of any chronic 
pathological disorder.  However, there was a suggestion, 
given her response to Xanax that she may have had some 
anxiety induced chest pain.  The examiner referred to the 
nuclear stress test (to be scheduled) for additional 
evidence.   

The report of a March 2009 VA examination included 
examination of the claimed heart disorder.  She reported a 
history in December 1999 of having mid back pain and the left 
side feeling limp, along with nausea.  She was seen in the 
hospital and stated that she was told she had an MI.  She had 
another episode and all tests were normal except for blood 
test which was abnormal.  Within one week she had another 
episode and was in the hospital where she was told she was 
having "Charlie Horses" in her heart.  She indicated that 
she saw two cardiologists who gave her nitroglycerin patches.  
She used them about once a month and they helped her even 
though they were expired from 2002.  She currently described 
chest pain, nausea, confusion, dizziness and shortness of 
breath maybe once a month or more.  They lasted 20 minute to 
2 hours.  She typically lied down and might use a 
nitroglycerin patch which helps.  She had smaller episodes 
which last 5 to 20 minutes more often.  The examiner reviewed 
medical records.  The other medical records included the 
records showing she was seen several times in 2000 and 2001 
and ruled out MI.  The EKGs were always normal.  At one point 
she had a minimal elevation of cardiac markers and was felt 
to have non Q-wave MI.  However an acute MI was not typically 
diagnosed with markers that are 3 time the upper limits of 
normal which was not found in this Veteran.  Angiogram from 
February 2001 showed essentially normal coronary arteries.  

As with the April 2007 exam, the examiner noted that there 
was some mild catheter spasm noted in the left main and right 
coronary artery, but it was unknown whether the cardiologist 
administering this test used any medications to induce spasm.  
Again catheter induced spasms were noted to be a variant of 
normal.  The follow-up visits were noted to not be clear as 
to whether she had actual coronary angiospasms.  The history 
of response to Xanax as opposed to other medications was 
noted, and again she was noted to report being helped by 
nitroglycerin, contrary to what the medical record said.  The 
nuclear medication stress test performed in 2007 was negative 
and showed a normal EF.  

The examiner opined that with respect of the claimed MI/heart 
artery spasms, this was evaluated quite well in her prior VA 
examination.  There was no new information on this that the 
examiner could see in the claims file.  She had no evidence 
of coronary artery disease.  She has continued to have 
monthly chest pains since and yet has never had any 
exertional chest pain or any sort of cardiac event since 
2000.  She was on medications other than the nitroglycerin 
patches for this.  There was some question of whether or not 
it was related to anxiety symptoms because they were relieved 
by Xanax more so than nitroglycerin early on.  At this point 
the laboratory imaging studies and normal clinical 
examination shows insufficient evidence to diagnose coronary 
artery disease, MI or heart artery spasms and therefore no 
chronic diagnosis was given today.  

Based on a review of the foregoing, the Board finds that 
service connection is not warranted for MI/heart artery 
spasms.  While the earlier evidence documented in service in 
2000 and 2001 suggested that there was possible 
cardiovascular pathology, the subsequent workups done by 
cardiology have led to the conclusion that there is no 
diagnosable heart pathology.  The comprehensive history of 
cardiovascular workup for the Veteran's repeated episodes of 
chest pains has been interpreted by competent medical 
examiners as ultimately showing no evidence of heart disease 
or cardiovascular dysfunction.  

Of note, the VA examinations both in April 2007 and in March 
2009 are noted to have reviewed the medical evidence in 
detail and determined that there was not sufficient evidence 
upon which to diagnose coronary artery disease, MI or heart 
artery spasms.  The March 2009 examination is noted to have 
included review of further cardiac workup in the form of a 
nuclear stress test done in 2007 pursuant to the earlier 
examiner's recommendations.  The conclusion in the March 2009 
examination was that the nuclear stress test was normal and 
that previous examination and workup had been quite thorough, 
and that the laboratory imaging studies and normal clinical 
examination shows insufficient evidence to diagnose coronary 
artery disease, MI or heart artery spasms.  Thus this 
examiner declined to diagnose a chronic heart disability.  

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support this claim.  The 
Veteran is competent, as a layperson, to report that as to 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, while the Veteran may 
sincerely that her chest pains are due to a cardiovascular 
disorder, as a lay person, she is not competent to render a 
medical diagnosis or etiological opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, in the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
not capable of lay observation, and as there is not competent 
medical evidence of a cardiovascular disorder, the 
preponderance of the evidence is against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).
 
B.  Migraines

The Veteran's entrance examination of January 1980 was normal 
for head, and she was in good general health.  She denied 
history of head injury or frequent/severe headaches in the 
accompanying report of medical history.  However, subsequent 
periodic examinations' reports of medical history from June 
1991 and throughout her reserve service in the 1990's did 
give a history of head injury prior to service in 1979 or 
1980.  The June 1991 record indicated that she fell on her 
head in 1980 with no actual loss of consciousness, diagnosed 
as moderate concussion.  In October 1992 the history was 
reported as a skull fracture and "bruised brain" in the 
doctor's notes.  An April 1995 record indicated the head 
injury was in the 1970's without loss of consciousness and a 
May 1997 report of medical history gave a history of head 
injury in 1970 with no serious problem.  The physical 
examinations of the head were repeatedly normal over this 
time period.  

In June 1999 the Veteran was seen for complaints of swelling 
behind her left eye for a month and a half, with a history of 
seeing an optometrist who found no abnormality.  She 
complained of pressure behind the eye feeling like the eye 
was going to "pop out."  She was assessed with ocular 
migraine.  She was treated for ocular migraine through July 
1999 with DHE injections and the migraine subsided with 
injection.  Thereafter, when treated for chest pain 
complaints in December 2000, she was also noted to report 
headaches developing on the left side with facial numbness 
and facial twitch.  Her history was similar to headaches from 
2 years ago secondary to migraines but these symptoms 
differed in that there were no associated eye complaints.  

Other notes from her cardiovascular treatment in December 
2000 described a history of migraines with current complaints 
of migraines with aura, relieved by going to a dark room.  
Migraines were noted to have begun 2 years ago at which time 
CT showed no abnormal findings.  She was assessed with rule 
out left temporal arteritis, migraine equivalent.  Her 
separation examination of March 2001 revealed a normal head.  
Her report of medical history revealed she answered "yes" 
to having frequent/severe headaches.  The headaches were 
thought to be related from NTC.  A June 2001 report of 
medical history also revealed a response of "yes" to head 
injury and chest pain and a history of having fallen on her 
head in the past, with no sequelae.  

A December 2001 VA examination noted complaints of headaches, 
with onset approximately18 months ago and no problem before 
that time apparently.  A CT scan of the brain done at Travis 
Air Force base was normal.  She reported headaches about 3 
times a week for about 6 weeks and since then they have been 
irregular in occurrence from about 3 months to several times 
a week, lasting 6-8 hours.  They were described as left 
hemicranial in distribution, sharp and severe, and were 
aggravated by sound and light.  Examination revealed no 
abnormalities of the head and neurologic examination revealed 
no focal abnormalities.  The assessment was migraine 
headaches with frequency variable from 3 to 6 months.

Post service records are negative for treatment of headaches.   

The report of an April 2007 VA examination included 
evaluation of the Veteran's claimed migraine disorder among 
other problems.  The history of the migraines include the 
symptoms beginning in 1998.  Records she brought in 
corroborated headaches associated with nausea and vomiting. 
She was treated with Imitrex and Phenergan which was mildly 
helpful.  She reported aura, flashing lights in front of her 
eyes about 15 minutes prior to the migraine.  When they occur 
they last 4-8 hours.  She reported that they occurred every 2 
weeks when she was in California, but now that she was 
separated and less stressed, they were less frequent.  Her 
last one was 6 months ago.  She reported that they occur 
every 4 to 6 months.  She continued to have photophobia and 
vomits.  She treated with multiple medications and treatments 
to no avail.  Physical examination of the head, ear, nose and 
throat revealed no arcus senilis or xanthelasmas.  

General neurologic examination revealed cranial nerves II-XII 
were grossly intact.  She was able to perform rapid 
alternating movements, heel to shin and fingers to nose.  She 
had no frontal release signs.  The diagnosis was that by 
history she does have migraine headaches and these are 
corroborated in the clinical notes as occurring since 1998, 
having used various medications.  The examiner opined that it 
is at least as likely as not that these occurred in service 
and she now has them about every 4-6 months, but they are 
prostrating. 

The report of a March 2009 VA examination addressing 
headaches noted the onset according to the Veteran was 1994 
or 1995.  She reported they were quite bad with job stress.  
She reported they were at the top of her head and behind her 
eyes.  She described photophobia and phonophobia and saw 
lights in her peripheral vision.  She also had nausea and 
vomiting.  She had no weakness or numbness on either side.  
The service medical records were noted to document migraine 
headaches of onset in 1998 which was believed to be during 
active duty.  Currently her migraines occurred every 3-4 
months, of less frequency but the pain was 9/10 in severity 
and lasted 6 hours.  She was unsure what triggered them but 
stress increased their frequency.  She currently treated with 
ibuprofen, cold compresses and going to bed.  Examination did 
not include any pertinent findings for the head.  The 
diagnoses included migraine headaches.  From the service 
treatment records, these began in 1998.  This was during the 
time given for active duty and if confirmed it was as likely 
as not, a 50 percent or greater probability that her current 
migraine headaches had their onset during active service.  

Based on a review of the foregoing, the Board finds that 
service connection is warranted for migraines.  The Board 
finds that these diagnoses and/or symptoms of such diagnosis 
therein have been shown in the service treatment records.  
The most recent VA examinations of April 2007 and March 2009 
with claims file review as discussed above, is shown to have  
given opinions that it was as likely as not, a 50 percent or 
greater probability that her current migraine headaches had 
their onset during active service.  

While the Board does note that the Veteran's medical history 
includes a history of head injury prior to service, the 
evidence also reflects that this injury resolved prior to 
entry with no sequelae, to include headaches.  Thus it is not 
necessary to address the issue of presumption of soundness, 
or aggravation of a preexisting condition in this matter.

There is no evidence to directly contradict this VA 
examiners' opinions, but there is supportive evidence, 
including service treatment records and the lay evidence 
provided by the Veteran of ongoing symptoms which she is 
competent to testify about.  See Jandereau, supra.  

Accordingly entitlement to service connection for migraines 
is warranted.

C.  Yeast Infections

Service treatment records reveal that the Veteran's January 
1980 entrance examination was normal, with her reportedly in 
good general health and she denied a history of treatment for 
any female disorder.  Reports of medical history for 
subsequent periodic examinations in November 1986, October 
1987, January 1989, and throughout the 1990's are noted to 
reveal she answered "yes" to being treated for a female 
disorder.   All the examinations throughout this time period 
were normal.  In December 1997 she was treated for a vaginal 
rash since August and was assessed with questionable yeast 
versus bacterial folliculitis.  In March 1999 she was treated 
for itching secondary to a yeast infection and was assessed 
with vaginal candiditis.  The report of medical history for a 
March 2001 separation examination was negative for history of 
treatment for a female disorder, but a second separation 
examination in June 2001 revealed that she answered "yes" 
for being treated for a female disorder.  The examinations 
themselves were normal.  

A VA general examination done in December 2001 was silent for 
any complaints or findings regarding yeast infections, 
although it did address urinary tract complaints.  

Post service treatment records revealed that in August 2003 
she was seen for complaints that included a long term yeast 
infection as well as history of problems in the past.  

The report of a March 2009 VA examination to address the 
etiology of the claimed yeast infection noted that the 
question included whether the yeast infection was not only 
directly related to service, but also as secondary  to her 
service connected recurrent urinary tract infections (UTI) 
and also to sinusitis which was also service connected.  Her 
history was that she had the onset in the mid to late 1990's 
of yeast infections, the same time she developed UTI's.  She 
had yeast infections documented in her service treatment 
records.  She stated that in the past 10 years, the longest 
she has gone without one was a month and a half.  She gets 
them about every 3 weeks and uses over the counter gel 
treatment.  

Symptoms included burning, itching and white discharge.  She 
was noted to have taken antibiotics to treat sinusitis and 
also more frequency for her UTIs.  In the last few years, she 
had quit seeing doctors as frequently for antibiotics, but 
still had the same number of yeast infections.  She felt they 
may be due to irritation from pads she uses for her urinary 
problems.  She was unsure whether her UTI's triggered yeast 
infections or vice versa.  The examiner noted that pelvic 
examination was deferred by the Veteran.  The examiner 
diagnosed recurrent yeast infections.  The examiner noted 
that she did have yeast infections in her service treatment 
records in the late 1990's.  It appeared that this was during 
active duty, although the examiner was not sure as to all the 
active periods of service.  She was noted to give a history 
consistent with continued yeast infections.  It would follow 
that she could get yeast infections with frequent antibiotics 
which she has been using for UTI's as per her history.  
However she was also noted to report having not used many 
antibiotics in the past 2 years.  Therefore frequent yeast 
infections were not caused by antibiotic use.  However her 
use of pads with significant amounts of urine on them all day 
and every day could cause irritation that could result in 
dysuria and yeast infections.  

The examiner opined that therefore it is as least as likely 
as not, greater than 50 percent probability that her 
recurrent yeast infections were part and parcel of her 
service-connected genitourinary condition and did seem to 
have their onset during active service.  

Based on a review of the foregoing, the Board finds that 
service connection is warranted for recurrent yeast 
infections.  The Board finds that these diagnoses and/or 
symptoms of such diagnosis therein have been shown in the 
service treatment records.  The most recent VA examination of 
March 2009 with claims file review as discussed above, is 
shown to have given an opinions that it was as likely as not, 
a 50 percent or greater probability that her current yeast 
infection disorder had its onset during active service.  

There is no evidence to directly contradict this VA 
examiner's opinion, but there is supportive evidence, 
including service treatment records and the lay evidence 
provided by the Veteran of ongoing symptoms which she is 
competent to testify about.  See Jandereau, supra.  

The examiner in the March 2009 examination further opined 
that the current yeast infection disorder was as likely as 
not secondary to her service connected urinary tract 
disorder.  However as service connection is shown to be 
warranted on a direct basis there is no need to further 
address secondary service connection.

Accordingly entitlement to service connection for recurrent 
yeast infections is warranted.

II. Increased Rating 

The Veteran contends that she is entitled to higher 
evaluations for her urinary disorder of recurrent bladder 
infection with blood in the urine and incontinence.  She is 
currently in receipt of an initial noncompensable rating up 
to March 4, 2009 and a staged 60 percent rating as of this 
date.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

The Veteran's urinary disorder is rated under Diagnostic Code 
7512, for chronic cystitis, including interstitial and all 
etiologies, infectious and non-infectious. The regulation 
directs that disabilities rated under this code should be 
rated as voiding dysfunctions.  Voiding dysfunctions should 
be rated as urine leakage, urinary frequency, or obstructed 
voiding.  Urine leakage requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent disability rating, urine leakage 
requiring the wearing of absorbent materials which must be 
changed two to four times a day warrants a 40 percent 
disability rating and urine leakage requiring the wearing of 
absorbent materials which must be changed more than four 
times a day warrants a 60 percent disability rating.  Urinary 
frequency resulting in daytime voiding interval between one 
and two hours, or; awakening to void three to four times per 
night warrants a 20 percent rating, and urinary frequency 
resulting in daytime voiding interval less than one hour, or; 
awakening to void five or more times per night warrants a 40 
percent rating.  Obstructed voiding resulting in urinary 
retention requiring intermittent or continuous 
catheterization, 30 percent rating.  See 38 C.F.R. § 4.115a

Other potentially applicable criteria is the criteria for 
urinary tract infection which allows for rating under the 
criteria renal dysfunction if poor renal function is present.  
A 30% rating is warranted for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 10% rating is warranted for long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  38 C.F.R. Part 4, § 
4.115a (2009).

Service treatment records reflect treatment for recurrent 
urinary tract infections (UTI's) during active service.  

A December 2001 VA examination noted a history of problems 
with recurrent bladder infections starting approximately a 
year and a half ago.  They occurred about once a month and 
were manifested by hematuria.  She also had manifestations of 
considerable leakage of urine, particularly with walking, 
running, and coughing.  Examination by a urologist at Travis 
Air Force Base included a cystoscopic examination with no 
abnormalities noted and surgery was noted to have been 
suggested for incontinence which was not accomplished.  No 
mention of whether the incontinence required pads, or if so, 
how many were needed was made.  The physical examination did 
not include examination of the bladder and the diagnosis was 
stress urinary incontinence and recurrent urinary tract 
infections with hematuria as a manifestation.

Post service records include a December 2002 treatment record 
of complaints of bladder infection with blood in the urine, 
and complaints of burning and also of losing urine when 
walking, sneezing, laughing.  The assessment was urinary 
tract infection and stress incontinence.  Recommendations 
included a course of Cipro and Kegel exercises.  

Post service, she underwent a urology examination on April 
28, 2004 with problems noted to include incontinence and 
recurrent UTI's and recently started antibiotics for another 
UTI with incontinence, requiring 5-6 pads per day.  She also 
leaked with walking, coughing and sneezing.  She also had 
urge incontinence and voids every 45 minutes to prevent 
leakage.  She has noticed this for about 5 years.  This 
gradually worsened over time.  Examination revealed evidence 
of urethral hypermobility.  She had recently voided and the 
doctor could not demonstrate incontinence with leakage or 
leakage with coughing or straining. A cystocele was noted but 
it was minor in size and probably did not need surgical 
repair because there were no symptoms consistent with 
obstruction.  Her post void residual was 0.  The assessment 
was combination of urge and stress incontinence.  She was 
treated with Ditropan to see if this improved symptoms.

A June 2004 abdominal/pelvic CT revealed no evidence of 
uretero or nephrolithiasis.  None of the records revealed any 
discussion of possible kidney involvement.  

The report of a March 2009 VA examination noted a history of 
frequent UTI's beginning around 1995, with a history of UTI's 
occurring monthly or every other month from the mid to late 
1990's.  She treated with antibiotics and at some point after 
service was on daily prophylactic antibiotic which helped 
immensely.  After a reaction to pyridium she could no longer 
take medication that day.  She indicated that intercourse 
would always lead to a UTI and she has stopped this with her 
husband.  She reported incontinence and has to wear a pad 
which she changes about 4 to 5 times a day.  She reported it 
is full when she changes it.  She reported incontinence with 
walking, coughing, sneezing, and jumping.  She also had 
symptoms of significant urgency such that if she can't get to 
a bathroom she will leak large amounts.  She was seen in 2004 
by urology who diagnosed urge and stress incontinence.  Her 
postvoid residual was 0 at that time.  She was due to have an 
IVP in follow-up but did not feel comfortable with those 
urologists.  She indicated that they did give her Ditropam 
which caused urinary retention so she stopped.  She reported 
seeing a nurse for blood in her urine 2 years ago and was 
told she had cancer, but later was told she did not have 
cancer following a cystoscopy.  This incident upset her so 
much that she avoids doctors as much as possible.  Thus she 
now used cranberry tablets in lieu of antibiotics.  She also 
used another home remedy and the cranberry tablets seemed to 
help.  If the infection lasted more than 3 or 4 days she will 
go to the doctor for antibiotics.  Previously before she 
became averse to doctors she would use nine courses of 
antibiotics per year.  

She described lethargy, fatigue, weakness but no anorexia.  
Her urinary frequency was 15-20 times a day, with 10-12 times 
because she has to go, and the other times she goes to 
prevent leakage.  She had nocturia times 4.  There was no 
hesitancy.  She had dysuria with UTI's and hematuria every 
other month.  She leaks small amounts with stress 
incontinence and large amounts with urgency.  She uses the 
Crede maneuver to press on her bladder to fully empty it in 
the bathroom.  Previous urological examination revealed a 
small cystocele but this was not felt to be a significant 
cause of her symptoms.  She deferred pelvic examination. The 
diagnosis remained chronic cystitis.  Occupationally the 
examination noted the Veteran to be retired.  She was noted 
to be able to do house and yard work including mowing the 
lawn and shoveling.  She could perform self care.  She did 
not do anything for exercise.  

Based on a review of the foregoing the Board finds that with 
consideration of reasonable doubt, an initial 20 percent 
rating is warranted for the bladder disorder and a staged 
rating of 60 percent is warranted as of April 28, 2004, the 
date of the comprehensive urinary examination.

Regarding the initial rating, the Board notes that the 
December 2001 VA examination noted manifestations of 
recurrent urinary tract infections with considerable leakage 
of urine, particularly with walking, running, and coughing.  
The diagnosis in this examination was stress urinary 
incontinence which was diagnosed separately from the 
recurrent urinary tract infections and a history of surgery 
was noted to have been suggested, thereby reflecting that the 
incontinence was a chronic issue, rather than just an acute 
manifestation of the active infections.  Although this 
examination failed to discuss the number of pads needed, if 
any, the Board does note that the examiner described the 
leakage in terms of "considerable."  This is suggestive of 
symptoms more closely resembling the criteria for a 20 
percent rating for urinary incontinence which requires the 
wearing of absorbent materials which must be changed less 
than two times per day.  Similar symptoms are noted in a 
December 2002 record.  Accordingly, with consideration of 
38 C.F.R. § 4.7, the Board finds that the criteria for a 20 
percent rating is warranted for urinary incontinence from 
initial entitlement until April 28, 2004.  As there is no 
clear evidence of usage of absorbent materials 2 to 4 times a 
day, a rating higher than the minimum 20 percent rating is 
not shown.  

Because there is no evidence of obstructed voiding, and there 
is no evidence describing frequency or urination, higher 
ratings under the applicable criteria for these 
manifestations are not warranted.  Nor does the evidence 
reflect recurrent symptomatic urinary tract infection with 
renal dysfunction, or requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Accordingly a 
rating greater than 20 percent is not shown under the other 
potentially applicable criteria for urinary tract infections.  
See 38 C.F.R. § 4.115(a).   

As of April 28, 2004, the evidence reflects that a 60 percent 
rating is warranted.  The urology examination of that date 
reflects that the Veteran reported having to change an 
absorbent pad 5-6 times per day.  This clearly meets the 
criteria for a 60 percent rating as does the later VA 
examination of March 2009 showing she changed an absorbent 
pad 4 to 5 times per day.  The Board notes that this is the 
highest rating allowed for voiding dysfunction, and a higher 
rating would only be warranted if there were renal 
dysfunction, which is not shown.

In conclusion the Board finds that an initial rating of 20 
percent is warranted for the Veteran's bladder disorder prior 
to April 28, 2004 and as of that date a 60 percent rating is 
warranted.


Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected hypertension, left knee or right knee 
disabilities has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular 
schedular rating criteria in this case adequately compensates 
the Veteran's symptoms from hypertension as well as her 
bilateral knee problems which include the pain and along with 
flare-ups resulting from her arthritis, fatigability from 
repetitive use and the separate rating assigned for the 
manifestations of instability.  

The Veteran is not shown to have had hospitalizations for her 
bladder disorder, and in fact primarily self treats this 
problem.  

There is also not shown to be marked interference with 
employment due to her bladder disorder such as would render 
impractical the application of the regular schedular rating 
in this instance.  While the Veteran is currently not 
employed, she is noted to be of retirement age and has a 
number of severely disabling health problems affecting her 
ability to work apart from this disability.  She is noted to 
be able to do house and yard work including mowing the lawn 
and shoveling.  Thus marked interference with employability 
due to her bladder disorder is not shown.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the Veteran's service-connected bladder disorder under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met 
for any period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for myocardial infarction (MI)/heart 
artery spasms is denied.

Service connection for migraines is granted.

Service connection for recurrent yeast infections is granted.

An increased initial evaluation of 20 percent, but no more 
for bladder infection with blood in the urine and urinary 
incontinence is granted prior to April 28, 2004, subject to 
the laws and regulations governing the payment of monetary 
benefits.

As of April 28, 2004 an increased evaluation of 60 percent, 
but no more for bladder infection with blood in the urine and 
urinary incontinence is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


